                      Case 4:21-cv-00117-KGB Document 1 Filed 02/12/21 Page 1 of 4
(Post 11/2015)



                                                                                                            -=-:l~Fr~RT
                                                                                                      EAS.PEINc0,srR1c-r ARKANSAS
                                             UNITED STATES DISTRICT COURT                                    FEB 12 2021
                                             EASTERN DISTRICT OF ARKANSAS
                                                 CMk• L           DMSION                            JAMES W. McCOF.MACK, CLERK
                                                                                                    By:      ~               DE? C!..E~




                      (Name of plaintiff or plaintiffs)

                                    V.                       CIVILACTIONNO.            '·/:2/-~v'- /17-kGB
                                                             (case number to be supplied by the assignment clerk)


                 En   vor           AIr If ne.s
                                                                       This caa auigned lo Dis'!i9 Judge                B.-_ker
                                                                                                  .....o...
                                                                       and to Magistrate Judge ----~     _    lpf~------
                   (Name of defendant or defendants)

                       COMPLAINT UNDER TITLE VII OF THE CML RIGHTS ACT OF 1964

                      1.        This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

             employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

             §2000e-5.         Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

                      2.        Plaintiff,                                                                            is a
                                                             (name of plaintiff)
             citizen of the United States and resides at      /J'f/    }b rt/Q        /?.d      <

                 J,Ue IYl 11. k,6             ' £Ji~,,                      (street   i:AL) .acm;~ .
                           {city)                     (count)                         (state)                 (ZI )
                 90/- lfca,- 1£'70
                      (telephone)




                 Pvll).,61~:
                      (county)

                      4.        Plaintiff sought employment from the defendant or was employed by the
         Case 4:21-cv-00117-KGB Document 1 Filed 02/12/21 Page 2 of 4




        5.       Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

                                             /J. . . . . .
and 10 of the complaint on or about _ .... lf ____. .t=-'t)
                                                      . . ______...,.;....,tJ...,.ij....__tJ_ __
                                      (month)        (day)                    (year)

        6.       Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about            _-19~<)-~_~0~/--~2-Q. .2_0
                                                                                    . __
                                                              (month)       (day)            (year)

        7.      The Equal Employment Opportunity Commission issued a Notice of Right to Sue

                                                      2_..,...,___~'k-0........,.Jl)~~~• a copy ofwhich notice
which was received by plaintiffon _ _...,_/-i}....r ___
                                    (month)           (day)      (year)
is attached to this complaint.

        8.       Because of plaintiff's (l) _ __._/_ race, (2) _ _ _ color, (3)_ _ _ sex,

(4) _ _ _ religion, (5) _ _ _ national origin, defendant:

                 (a) -_,Jrled to employ plaintiff.

                 (b)   _JL_ terminated plaintiff's employment.
                 (c) _ _ _ failed to promote plaintiff.

                 (d) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




        9.      The circumstances under which the defendant discriminated against plaintiff were
        Case 4:21-cv-00117-KGB Document 1 Filed 02/12/21 Page 3 of 4




as follows:    O, 5 Gr I 111 i Mf el, °'J a:/15 f  do e lo           race                  Mr
 (lJ!n.,c I{) Jh_ V /() la</ ,o"                   "r
                                          the C, j vf I fl.: 7Ii b2 Ac f..il'
  A.a cf I(. I kt a ta Gi 11-l ed 11n £.. 611 II lh 1 () I\_ t '1 e J ~ 6.
                                                          <




        10.    The acts set forth in paragraph 9 of this complaint:

               (a) ____ are still being committed by defendant.

               (b) _ _ _ are no longer being committed by defendant.

               (c)   ~may still be being committed by defendant.
        11.      Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

       WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

               (a) ____ Defendant be directed to employ plaintiff, and

               (b) _ _ _ Defendant be directed to re-employ plaintiff, and

               (c) ____ Defendant be directed to promote plaintiff, and

               (d)      ~efendant be directed to - - 1 - ~ ~ =..........i4--L~----1_.....,.~..L1,,....:........L..

and that the Court grant such relief as may be appropriate, including inj              ctive orders, damages,

costs and attorney's fees.
                   Case 4:21-cv-00117-KGB Document 1 Filed 02/12/21 Page 4 of 4
EEOC Fonn 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Gregory Poole                                                                  From:     Memphis District Office
       1241 Norris Road                                                                         1407 Union Avenue
       Memphis, TN 38106                                                                        Suite 900
                                                                                                Memphis, TN 38104


      D                     On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(aJ)
EEOC Charge No.                                 EEOC Representative                                                  Telephone No.
                                                JOSHUA J. COLLINS,
490-2020-02872                                  Investigator Support Asst                                            (901) 544-0070
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


      D         Your allegations did not involve a disability
                                          '
                                                       .  .
                                                          .
                                                              as defined by the Americans With Disabilities
                                                                  :'~
                                                                        ~
                                                                            .     .
                                                                                                 .
                                                                                                            Act.


      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


      D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                discrimination to file your charge

                The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D          Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 yea;s,
before you file suit may not be collectible.

                                                                        On behalf of the Commission

                                                                                                                   November 25, 2020

Endosures(s)                                                                                                               (Date Malled)
                                                              Delner Franklin-Thomas,
                                                                  District Director
cc:
            Chanen J. Lively
      · ----Human-Resources Director--- .......
            ENVOY AIR INC
            4301 ·Regent Blvd.
            Md243
            Irving, TX 75063
